[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                      For the First Circuit


No. 01-2760
                          TONY JOHNSON,

                      Plaintiff, Appellant,
                                v.
                 CUMBERLAND FARMS, INC., ET AL.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Robert E. Keeton, U.S. District Judge]


                              Before

                        Boudin, Chief Judge,
                 Selya and Lipez, Circuit Judges.



     Tony Johnson on brief pro se.
     Tony Royall Smith, Christopher J. Campbell and Jackson, Lewis,
Schnitzler & Krupman on brief for appellees.



                         August 23, 2002
            Per Curiam. After carefully reviewing the briefs and

record on appeal, we affirm substantially for the reasons

stated by the district judge.

            We emphasize only that the appellant never offered

any evidence about the waiver’s actual consequences for hiring

at     Cumberland   Farms.       His     speculative   reasoning    was

insufficient to survive summary judgment. After all, the issue

was not whether such a waiver could be discriminatory under

some    circumstances,   but   whether    Cumberland   Farms   actually

discriminated. Minimally, the appellant needed to produce some
non-speculative evidence about actual and expected rates of

minority applicants or employees at Cumberland Farms.
            Although the appellant tends to suggest that the
waiver was illegal as a matter of law, he provides no pertinent

authority.     In Griggs v. Duke Power Company, 401 U.S. 424

(1971), unlike the present case, the plaintiffs showed, inter

alia, that the challenged policy was actually detrimental to

minority employees.          In addition, the    appellant makes no

showing that employers are prohibited from seeking information

from third parties under either M. G. L. c. 151B, § 4(9) or M.

G. L. c. 6, § 172.       See Bynes v. School Committee of Boston,

411 Mass. 264 (1991).

            Affirmed.    Loc. R. 27(c).




                                  -2-